MEMORANDUM ***
Batukram Anandram 'Hariyani and his wife, Ranjanben Hariyani, natives and citizens of India, petition for review of the *903decision of the Board of Immigration Appeals (“BIA”), affirming an Immigration Judge’s denial of their requests for asylum and withholding of removal.1
We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the BIA’s decision on whether the petitioner has established eligibility for asylum under the substantial evidence standard. See Hasan v. Ashcroft, 380 F.3d 1114, 1119 (9th Cir. 2004) (citing Singh v. INS, 134 F.3d 962, 966 (9th Cir.1998)). We review questions of law regarding the Immigration and Nationality Act under the de novo standard. Singh v. Ilchert, 69 F.3d 375, 378 (9th Cir.1995) (per curiam). We deny the petition.
After carefully reviewing the record, we agree with the BIA that Hariyani failed to demonstrate past persecution on account of a qualifying ground for asylum or withholding of removal. See Dinu v. Ashcroft, 372 F.3d 1041, 1044-45 (9th Cir.2004).
We do not consider Hariyani’s Convention Against Torture claim because he failed to exhaust this issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Ms. Hariyani claims refugee status derivatively if asylum is granted to Mr. Hariyani.